CROCKETT, Chief Justice
(dissenting).
It is my belief that the majority opinion itself demonstrates that the parties have had their entitlement to a fair trial in which the rulings on evidence complained of were well within the latitude of discretion of the trial court and that it is therefore the duty of this Court to affirm the judgment.
There are several propositions which should be considered and which support that conclusion. The first is that this was a trial to the court, and not to a jury. For that reason, the rulings on evidence need not be as restrictive, because the court should be more knowledgeable than a jury in analyzing and determining the weight and effect to be given the evidence.1
From the admirably informative and lucid exposition in the main opinion, it appears that the HLA test provides proof to a very high degree of probability on the question of paternity. As the opinion states, Dr. DeWitt was relied on to establish the necessary foundation for its admission. His qualifications were sufficient to satisfy counsel for both sides and the trial court. I see no reason for this Court to doubt either their knowledge or integrity, or the propriety of entering into such a stipulation; and it seems to me quite anomalous for this Court to do so. It being so agreed by the parties, Dr. DeWitt’s qualifications should be taken as unquestioned.
As the main opinion states, he testified that the test is highly accurate and has been in use for some fifteen years, and that the figures that are used to deduce the possibilities are based on the analysis of a large number of families. He further testified that the test was widely used for medical purposes.
The opinion also correctly points out that Sec. 78-45a-10 provides that the admissibility of blood tests showing the possibility of paternity is within the discretion of the court; and by sound reasoning points out that the HLA test should be considered as included within that statute.2
I heartily approve and subscribe to the statement from United States v. Stifel3 that every new and useful acquisition of knowledge must sometime have its use for the first time; and that neither newness nor lack of absolute certainty in such a test should prevent its results from being received and considered as evidence.
To whatever degree the evidence in question may be lacking in certainty, that should be considered as going to the weight to be given it, rather than to its admissibility. This would have the advantage of allowing the court to receive evidence which appears to have substantial probative value, to be considered along with all of the other evidence in the case, rather than to forego entirely the use of such evidence.
*1239It is upon the basis of what is said in the main opinion and what has been said herein that it is my judglhent that there was no prejudicial error, because the receipt of such evidence was well within the latitude of discretion which should be allowed the trial court, and that, consequently the judgment should be affirmed.
HALL, J.j, concurs in the dissenting opinion of CROCKETT, C. J.

.See Del Porto v. Nicolo, 27 Utah 2d 286, 495 P.2d 811 (1972) and authorities therein cited, including 5A C.J.S. Appeal and Error § 1715.


.See main opinion and Cramer v. Morrison, 88 Cal.App.3d 873, 153 Cal.Rptr. 865 (1979).


.433 F.2d 431 (6th Gr. 1970).